Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is March 27, 2020. This Office Action is in response to the amendment and remarks filed January 18, 2022. This action is an ALLOWANCE.
Note the amendment of the abstract filed January 18, 2022 in response to the objection to the specification as noted in the prior office action has been reviewed and not found to be acceptable. As such the abstract of the amendment filed January 18, 2022 has not been entered. After an Examiner-Initiated Interview, agreement was reached with Applicant on an amendment of the original abstract filed March 27, 2020. See the examiner’s amendment of the abstract below. As such the objection to the specification as noted in the prior office action is now moot.
Note the objection of Claim 15 as noted in the prior office action is now moot in consideration of Applicant’s amendment of Claim 15 as filed January 18, 2022.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative James M. Howard on January 25, 2002. The application has been amended as follows: 
The amendment of the abstract filed January 18, 2022 was reviewed by Examiner and discussed with Applicant. Agreement was reached to not enter the January 18, 2022 amendment. Agreement was also reached to amend the original abstract filed March 27, 2020 as follows:
					ABSTRACT

Election/Restrictions
Claims 1 – 12 and 13 – 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 16 – 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 6, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 – 12, 13 – 15 (elected) and Claims 16 – 20 (rejoined) are allowed. 
The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the amendment and arguments filed by the applicant on January 18, 2022. See "REMARKS", page 1, section “REJECTION UNDER 35 U.S.C. §102”. See also the Office Action mailed September 17, 2021, section “Allowable Subject Matter”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813